                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
AB:SPN/FJN                                          271 Cadman Plaza East
F. #201802303                                       Brooklyn, New York 11201



                                                    July 3, 2019

By ECF

The Honorable William F. Kuntz, II
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:      United States v. Ronell Watson
                       Crim No. 19-004 (WFK)

Dear Judge Kuntz:

               The government respectfully submits this letter in opposition to the
defendant’s motion to dismiss Count Three of the indictment, which charges the defendant
with discharging a firearm in relation to a crime of violence, in violation of 18 USC § 924(c).
The defendant moves for dismissal of Count Three on the ground that, under the Supreme
Court’s recent decision in United States v. Davis, — S. Ct. —, 2019 WL 2570623 (2019), the
crimes of attempted murder of a federal officer and assault of a federal officer, charged in
Counts One and Two of the indictment, respectively, do not constitute valid predicate crimes
of violence for the Section 924(c) offense charged in Count Three. See ECF Dkt. No. 71
(“Def. Mot.”). The defendant is wrong. Accordingly, and for the reasons set forth below,
the motion should be denied.

I.     Davis and Section 924(c)

               Section 924(c) imposes a mandatory consecutive term of imprisonment when a
defendant uses or carries a firearm during, or possesses a firearm in furtherance of, a crime of
violence or drug trafficking crime. The statute defines a “crime of violence” as a federal felony
that:

                    (A) has as an element the use, attempted use, or threatened
                       use of physical force against the person or property of
                       another [the “Elements Clause”], or
                   (B) that by its nature, involves a substantial risk that physical
                      force against the person or property of another may be
                      used in the course of committing the offense [the
                      “Residual Clause”].

18 U.S.C. § 924(c)(3). In Davis, the Supreme Court held that Section 924(c)’s Residual
Clause was unconstitutionally vague in light of recent precedent invalidating similarly
worded residual clauses in other statutes. 2019 WL 2570623, at *4-6 (citing Johnson v.
United States, 135 S. Ct. 2551 (2015) (“Johnson II”) (invalidating residual clause in Armed
Career Criminal Act), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018) (invalidating residual
clause in 18 U.S.C. § 16(b))). The Davis decision has no impact on Section 924(c)
prosecutions predicated on Elements Clause crimes.

II.    Counts One and Two Remain Valid Predicate Crimes of
       Violence Under Section 924(c)’s Elements Clause

               Notwithstanding Davis’s invalidation of Section 924(c)’s Residual Clause,
Counts One and Two of the indictment remain valid predicate crimes of violence under
Section 924(c)’s Elements Clause, as both offenses categorically involve the use, attempted
use, or threatened use of physical force against the victim of the offenses. Watson’s
arguments to the contrary – chiefly, that each offense can be committed in ways that do not
require the requisite use of force – are meritless.

       A. The Categorical Approach

               In determining whether an offense qualifies as a “crime of violence” under the
Elements Clause of Section 924(c)(3)(A), courts employ a “categorical approach” under which
they examine the statutory definition of the offense to determine whether it has an element that
requires the actual, attempted, or threatened use of force. See United States v. Hill, 890 F.3d
51 (2d Cir. 2018) (amended opinion), cert. denied, 139 S. Ct. 844 (2019). The categorical
approach requires that a “court identify the minimum criminal conduct necessary for
conviction under a particular statute,” examining only the statutory definitions of the offense,
not the defendant’s conduct in committing it. Id. at 55 (citation omitted).

                The categorical approach is “grounded in reality, logic, and precedent, not
flights of fancy.” Id. at 56. Accordingly, a defendant seeking to establish that a predicate
conviction is not a crime of violence must do more than apply “legal imagination” to the
language of the statute; rather, “there must be a realistic probability, not a theoretical
possibility, that the statute at issue could be applied to conduct that does not constitute a crime
of violence.” Id. (quoting Gonzalez v. Duenas-Alvarez, 549 U.S. 183, 193 (2007)); accord
Moncrieffe v. Holder, 569 U.S. 184, 191 (2013) (the “focus on the minimum conduct
criminalized by the . . . statute is not an invitation to apply ‘legal imagination’ to the . . .




                                                2
offense”). The defendant therefore must show that the statute was applied in the “manner for
which he argues” either in his own case or another’s. Id. 1

       B. Count One: Attempted Murder of a Federal Agent Is a
          Crime of Violence Under Section 924(c)’s Elements Clause

               Watson argues that attempted murder of a federal agent, the offense charged in
Count One, does not meet 924(c)’s definition of a crime of violence under the categorical
approach because it can be “committed by omission – that is, by a defendant’s failure to act.”
(Def. Mot. at 2). The argument is unpersuasive.

                Watson rests his argument on the premise that Count One encompasses both
attempted murder and attempted manslaughter, which, in turn, includes attempted voluntary
and attempted involuntary manslaughter. (Def. Mot. at 3). Thus, Watson argues, the
minimum conduct necessary to satisfy Count One is attempted involuntary manslaughter. To
the extent the offenses listed by Watson fall within the reach of 18 U.S.C. § 1114(3), that
does not support Watson’s argument, because the statute is divisible. 2 See generally United
States v. Jones, 878 F.3d 10, 16 (2d Cir. 2017) (“A statute is divisible if it lists elements in
the alternative, and thereby defines multiple crimes but is not divisible if it instead lists
various factual means of committing a single element.” (internal quotation marks and
alterations omitted)). Indeed, the elements of murder and manslaughter are set forth in two
distinct statutory provisions, 18 U.S.C. § 1111 and § 1112, respectively, and require different
proof as to the defendant’s state of mind. In addition, 18 U.S.C. § 1113 provides different
statutory penalties for attempted murder and attempted manslaughter. Here, the government

       1
               The government notes that, although required by binding precedent, “the
categorical approach is a particularly bad fit in § 924(c) cases because § 924(c) is a firearms
enhancement provision that penalizes, in broad terms, the use of a firearm during violent
crimes.” In re Irby, 858 F.3d 231, (4th Cir. 2017). In that context, Watson’s hypothesized
murders by omission leave one to imagine – or struggle to imagine – a defendant discharging
a firearm in the course of withholding medical care.
       2
                  The government notes that because attempted murder requires an intent to kill,
it is not at all clear that “attempted involuntary manslaughter” constitutes an actual criminal
offense. See, e.g., United States v. Moreno, 821 F.3d 223, 230 (2d Cir. 2016) (citing ruling
of Connecticut Supreme Court for proposition that “it is logically impossible under
Connecticut law to attempt to commit involuntary manslaughter as involuntary manslaughter
is defined by an unintended result”); United States v. Zabawa, 134 F. App’x 60, 64 (6th Cir.
2005) (observing that because attempt is a specific intent crime, “the crime of attempted
involuntary manslaughter appears, at first blush, something of an oxymoron”). For the same
reason, attempted murder may not be committed through reckless conduct. See United
States v. Kwong, 14 F.3d 189, 194–95 (2d Cir. 1994) (reversing attempted murder conviction
where the trial court charged the jury that “a reckless and wanton course of conduct” was
sufficient to establish the malice element).


                                               3
intends to proceed on the theory that the defendant committed attempted murder, as defined
by the elements of § 1111, not attempted manslaughter, much less attempted involuntary
manslaughter. 3

                Watson cites no case in which the federal murder statute has been applied to a
murder committed by omission, and thus has not established that there is a “realistic
probability” that the statute could be applied to withholding of medical care. Hill, 890 F.3d
at 56. Watson’s reliance on United States v. Hatatley, 130 F.3d 1399 (10th Cir. 1997), in
support of the proposition that murder can be “committed by failing to act, an omission
lacking any use of force,” Def. Mot. at 3, is deeply misleading. Hatatley affirmed a
voluntary manslaughter conviction based in part on the defendant’s having, as Watson
describes it, left the victim to freeze on the side of the road, but the court also observed that
“[t]he record is replete with evidence tending to show Defendant played a part in ejecting the
victim from [an accomplice’s] car, that Defendant persisted along with [the accomplice] in
further beating and kicking the victim and that Defendant made no attempt to keep the victim
from being left beaten and shirtless in the freezing desert wash.” 130 F.3d at 1401, 1406.
Watson’s argument that such conduct represents an offense committed “by failing to act” and
“an omission lacking any use of force” is absurd. (Def. Mot. at 3).

               In any event, attempted murder in the first or second degree, whatever the
means of committing the crime, constitutes a crime of violence under Section 924(c)’s
Elements Clause. Indeed, the Second Circuit has held repeatedly, albeit in summary orders,
that “attempted murder is a crime unmistakably involving an attempted use of physical
force” under Section 924(c)’s Elements Clause. See United States v. Praddy, 729 F. App’x
21, 24 (2d Cir.), cert. denied sub nom. Jones v. United States, 139 S. Ct. 185 (2018) (internal
quotation marks and alterations omitted) (addressing attempted murder under New York
law); United States v. Scott, 681 F. App’x. 89, 94-95 (2d Cir. 2017) (same). 4 The holding in

       3
               The government does not intend to seek a voluntary manslaughter instruction
and is not aware of a factual basis to support an argument that, to the extent Watson shot
Special Agent Harper, he did so in the heat of passion such that “the reason and judgment of
the defendant was obscured or disturbed by passion to such an extent as would cause an
ordinarily reasonable person of average disposition to act rashly and without deliberation and
from passion rather than judgment.” Leonard B. Sand, et al., Modern Federal Jury
Instructions ¶ 41.02 at 41–16.
       4
               Watson’s motion does not alert the court to these persuasive decisions. See
United States v. Payne, 591 F.3d 46, 58 (2d Cir.2010) (“[D]enying summary orders
precedential effect does not mean that the court considers itself free to rule differently in
similar cases” (internal quotations and some alterations omitted)); United States v. Tejeda,
824 F. Supp. 2d 473, 475 (S.D.N.Y. 2010) (“The Court is not persuaded that it is at liberty
not only to disregard but contradict a Second Circuit ruling squarely on point merely because
it was rendered in a summary order.”). Instead, he notes that “previous decisions in this
circuit concluding that murder qualifies as crime of violence under the residual clause are no
longer binding or persuasive authority.” (Def. Mot. at 4 n.2). Watson cites to a summary

                                               4
Praddy relied in part on the Supreme Court’s decision in United States v. Castleman, 572
U.S. 157 (2014), which clarified that even sprinkling poison in a victim’s drink constitutes a
use of force through the “act of employing poison knowingly as a device to cause physical
harm,” and that it “does not matter” that the harm is indirect, “rather than direct[] (as with a
kick or punch).” 572 U.S. at 171.

              In United States v. Peeples, 879 F.3d 282, 286–87 (8th Cir.), cert. denied, 138
S. Ct. 2640 (2018), the Eighth Circuit rejected the argument that attempted murder under an
Iowa murder statute was not crime of violence because it might be committed through
omission, such as by a care-giver failing to provide substance to a dependent. The Peeples
panel had “no trouble finding that . . . attempted murder under the Iowa statute constitutes a
crime of violence for the purposes of [U.S.S.G.] § 2K2.1(a)(4),” reasoning in part that:

              it is the act of withholding food with the intent to cause the
              dependent to starve to death that constitutes the use of force. It
              does not matter that the harm occurs indirectly as a result of
              malnutrition. Because it is impossible to cause bodily injury
              without force, it would also be impossible to cause death
              without force. Thus, an attempt to cause death would also
              require the use or attempted use of force.

879 F.3d at 286–87 (internal citations omitted); see also United States v. Waters, 823 F.3d
1062, 1066 (7th Cir. 2016) (holding that, under U.S.S.G. § 4B1.2(a)(1), an omission such as
“withholding medicine causes physical harm, albeit indirectly, and thus qualifies as the use
of force under Castleman”); In re Irby, 858 F.3d 231, 238 (4th Cir. 2017) (holding that “one
cannot unlawfully kill another human being without a use of physical force capable of
causing physical pain or injury to another” and thus that a “conviction for second-degree
retaliatory murder falls within the [elements] clause”); Bonilla v. United States, No. 07 CR
0097, 2017 WL 8813076, at *1 (E.D.N.Y. Aug. 23, 2017) (“Murder necessarily entails
enough force to cause injury since there can be no greater injury than death.”); but see United
States v. Oliver, 728 F. App’x 107, 111–12 (3d Cir. 2018), reh’g denied (Apr. 23, 2018)
(rejecting reasoning in Waters and Peeples on ground that they “conflate[d] indirect force,
which Castleman held was sufficient to satisfy the use of force, with omissions”).

               In light of the foregoing, attempted murder of a federal officer clearly
constitutes a crime of violence as defined in Section 924(c)’s Elements Clause.



order issued in United States v. Herron, 762 F. App’x 25 (2d Cir. 2019), as an example of a
case in which the Second Circuit held that murder was a crime of violence “under the
residual clause, not force clause,” Def. Mot. at , 4 n.2, but the Herron panel also cited the
Circuit’s previous holdings that attempted murder categorically qualifies as a crime of
violence under the Elements Clause, 762 F. App’x at 32 n.5.


                                                5
       C. Count Two: Assault With a Dangerous Weapon or
          Causing Bodily Injury Constitutes a Crime of
          Violence Under Section 924(c)’s Elements Clause

               Watson argues a violation of 18 U.S.C. § 113(b) does not constitute a valid
predicate crime of violence because, under a categorical analysis, forcible assault that results
in bodily injury does not satisfy the requirements of Section 924(c)’s Elements Clause. 5 The
argument is meritless.

               In assessing whether a specified predicate offense requires force sufficient to
satisfy the Elements Clause of Section 924(c)(3)(A), courts look to the Supreme Court’s
decision in Johnson v. United States, 559 U.S. 133, 139-40 (2010) (“Johnson I”), which
interpreted the physical force component of ACCA’s similarly-worded Elements Clause as
meaning “simply ‘violent force — that is, force capable of causing physical pain or injury to
another person.’” Hill, 890 F.3d at 58 (quoting Johnson I, 559 U.S. at 140). As the Supreme
Court recently explained,

              the force necessary to overcome a victim’s physical resistance is
              inherently ‘violent’ in the sense contemplated by Johnson [I]
              and ‘suggest[s] a degree of power that would not be satisfied by
              the merest touching.’ 559 U.S. at 139 . . . . The altercation [in a
              robbery] need not cause pain or injury or even be prolonged; it
              is the physical contest between the criminal and the victim that
              is itself ‘capable of causing physical pain or injury.’ Id., at 140.

Stokeling v. United States, 139 S. Ct. 544, 553 (2019).



       5
                Watson apparently concedes that the use of a dangerous weapon in connection
with forcible assault satisfies Section 924(c)’s Elements Clause, and rightly so. See, e.g.,
United States v. Taylor, 848 F.3d 476, 494 (1st Cir. 2017) (“A defendant who acts “forcibly”
using a deadly or dangerous weapon under § 111(b) must have used force by making
physical contact with the federal employee, or at least threatened the employee, with an
object that, as used, is capable of causing great bodily harm.”). Watson’s argument that
dismissal also is warranted because Count Two charges “every version of assault” covered
by the statute (Def. Mot. at 5 n.3) is wrong, as the government is proceeding only on the
aggravated version of the offense charged under § 111(b), i.e., involving use of a dangerous
weapon or infliction of bodily injury.




                                               6
               Thus, the question presented here is “whether § 111(b) has as an element the
use or attempted use of ‘violent force—that is, force capable of causing physical pain or
injury to another person.’” United States v. Rafidi, 829 F.3d 437, 445 (6th Cir. 2016)
(quoting Johnson I, 559 U.S. at 140, and holding that Section 111(b) satisfies Section
924(c)’s Elements Clause). It clearly does, as virtually every court to have considered the
issue has held. See, e.g., Taylor, 848 F.3d at 492–94 (observing that “every court we are
aware of that has considered the issue has found that” § 111(b) is a crime of violence because
the elements of the offense “require the use, attempted use, or threatened use of force capable
of causing pain or injury” and collecting cases). This is so because to convict Watson of
Count Two, the jury must find that Watson forcibly assaulted, resisted, opposed, impeded,
intimidated, or interfered with a federal officer and, further, in the course of that forcible
action either used a deadly or dangerous weapon or, as relevant here, inflicted bodily injury.
18 U.S.C. § 113(b). As the First Circuit observed in Taylor:

              [Section 111(b) is] met when the defendant inflicts bodily injury
              in the course of the forcible assault. If “a slap in the face”
              counts as violent force under Johnson [I] because it is “capable”
              of causing pain or injury, a “forcible” act that injures does, too,
              because the defendant necessarily must have committed an act
              of force in causing the injury.

848 F.3d at 492–94 (some internal quotations and citations omitted); see also United States v.
Hammond, 912 F.3d 658, 664 (4th Cir. 2019) (“[T]he Supreme Court has emphasized that, to
constitute a crime of violence, a state offense need only require force that is ‘capable of
causing physical pain or injury,’ such as a ‘slap in the face.’” (quoting Johnson I, 559 U.S. at
140, 143)); Rafidi, 829 F.3d at 446 (“conviction for § 111(b) constitutes a ‘crime of violence’
within the meaning of § 924(c)(3)”); United States v. Hernandez–Hernandez, 817 F.3d 207,
215 (5th Cir. 2016) (decided under Sentencing Guidelines § 2L1.2); United States v. Green,
543 F. App’x. 266, 272 (3d Cir. 2013) (decided under Sentencing Guidelines § 4B1.1);
United States v. Juvenile Female, 566 F.3d 943, 948 (9th Cir. 2009) (decided under 18
U.S.C. § 16); United States v. Jones, 105 F. Supp. 3d 233, 238 (E.D.N.Y. 2015) (“[A]lthough
a § 111(a) conviction can be established on the basis of simple assault . . . the separate §
111(b) violation, which required proof of bodily injury . . . necessarily rested on the finding
that [defendant] used “violent force,” and therefore “physical force” within the meaning of
[U.S.S.G. § 4B1.2(a)(1).4]”), vacated and remanded, 830 F.3d 142 (2d Cir. 2016), in turn
withdrawn and vacated, 838 F.3d 296 (2d Cir. 2016).

               Watson makes no mention of the holdings in his motion, nor does he cite any
authority in support of his argument, except to cherry-pick a footnote from the Second
Circuit’s opinion in United States v. Villanueva, 893 F.3d 123 (2d Cir. 2018) to suggest that
“serious physical injury” is required for an offense to constitute a crime of violence. (Def.
Mot. at 5). The quoted portion of Villanueva did not – and could not, in light of Johnson I –
impose such a requirement. Rather, the panel sought to distinguish the “serious physical
injury” required by the Connecticut statute under consideration in Villanueva from the
Connecticut assault statute at issue in Chrzanoski v. Ashcroft, 327 F.3d 188, 193 (2d Cir.


                                               7
2003), which required only “physical injury” and, in contrast to the federal assault statute at
issue here, did not “require[] the government to prove that force was used in causing the
injury.” Villanueva, 893 F.3d at 130 n.6. In any event, the language cited in Watson’s brief
was both dictum and, on the reading proposed by Watson, flatly at odds with Johnson I’s
holding that violent force need only involve force “capable of causing physical pain or injury
to another person.” 559 U.S. at 140.

               In sum, the forcible assault of a federal officer charged in Count Two
constitutes a valid predicate crime of violence under Section 924(c)’s Elements Clause.

III.   Conclusion

              For the foregoing reasons, the defendant’s motion to dismiss Count Three of
the indictment should be denied in its entirety.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                                   /s/ Samuel P. Nitze
                                                   Francisco J. Navarro
                                                   Samuel P. Nitze
                                                   Assistant United States Attorneys
                                                   (718) 254-6007

cc:    All counsel (via ECF)




                                               8
